Citation Nr: 1538303	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1971.  He died in March 2011.  The appellant is the Veteran's widow.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the appellant withdrew in writing her appeal of the issue of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the appellant withdrew the appeal of her claim for service connection for the cause of the Veteran's death in an August 2015 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for the cause of the Veteran's death is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


